674 S.E.2d 142 (2009)
STATE of North Carolina
v.
Henry Levi PIGOTT.
No. 65P00-2.
Supreme Court of North Carolina.
February 5, 2009.
Henry Levi Pigott, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Rex Gore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 10th day of September 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Brunswick County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th day of February 2009."